DOYLE, Judge,
dissenting.
I respectfully dissent from the majority’s holding that the Pennsylvania Human Relations Commission (PHRC) does not have jurisdiction to consider a complaint filed by an employee of the judiciary challenging his or her discharge from employment on the grounds that it would violate the doctrine of the separation of powers.
The holding of the majority is without reservation, all inclusive, and so fai’-reaching that it permits no exceptions: “The Court [in Wilcox1] made it clear that its holding should not be interpreted to mean that the PHRC would have jurisdiction over a case *1315involving the hiring and firing of court employees.” (Majority op. at 4.) I disagree with this interpretation of Wilcox. Under the majority’s view, so long as the complaint involved the hiring or filing of a court employee, regardless of the reason for his or her dismissal, that dismissal cannot be reviewed for illegality, on any grounds, by any forum except the court or through a judicial disciplinary proceeding. This means, using a base hypothetical, that if a male supervisor (or judge) in the judicial system fires a female employee (e.g., a secretary or law clerk) for refusing his sexual advances, that the PHRC cannot investigate the matter, nor address the grievance, because it has no jurisdiction. I think that is wrong, clearly wrong, and to hold that the PHRC has no jurisdiction regardless of the reasons asserted for the discharge is a distortion of the doctrine of the separation of powers. Merely disciplining an errant judge does not at all fully compensate a mistreated employee fired or discriminated against; any subsequent discipline against the errant judge does not at all make the employee whole.
In Wilcox, employees of the Court of Common Pleas of Allegheny County who were female secretaries working for district justices filed a claim with the PHRC asserting that they were paid less than male night clerks who performed similar duties. After a hearing, the PHRC found in favor of the secretaries and ordered the court to increase the secretaries’ salaries and to provide the secretaries with backpay. On appeal, this Court affirmed holding, inter alia, that the separation of powers doctrine did not prevent the PHRC from adjudicating a. sex discrimination claim against the Court of Common Pleas of Allegheny County. We determined that the PHRC adjudication did not impinge on the judiciary’s independence for two reasons: (1) the PHRC’s order merely directed the court to upgrade and equalize the secretaries’ pay; and (2) the PHRC did not require the court to hire or fire a confidential employee.
Further, I disagree with Judge Pellegrini’s dissenting opinion that any complaint which requires an administrative agency to inquire into the reasons underlying a judge’s personnel decision, must be dismissed, for the same reasons which prompt my disagreement with the majority.
When a person becomes an employee of a court, he or she does not forfeit his or her right to be protected under the statutes adopted by the General Assembly and signed by the Governor which have been enacted to protect employees in this Commonwealth.2 See Commonwealth ex rel. Gallas v. Pennsylvania Labor Relations Board, 161 Pa.Commonwealth Ct. 97, 636 A.2d 253 (1993) (court employees who were court reporters, interpreters, general tipstaffs, and administrative secretaries may be included in a collective bargaining unit).
Accordingly, I dissent from the majority and would affirm the order of the Pennsylvania Human Relations Commission.

. County of Allegheny v. Wilcox, 76 Pa.Commonwealth Ct. 584, 465 A.2d 47 (1983), appeal dismissed as improvidently granted, 507 Pa. 66, 488 A.2d 277 (1985).


. I note that in Forrester v. White, 484 U.S. 219 (1988), the United States Supreme Court held that a discharged probation officer could successfully challenge her dismissal by a state court judge on grounds of sexual discrimination under 42 U.S.C. § 1983.